                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              HELENA DIVISION


DENNIS SULLIVAN,                               Case No. CV-18-083-H-DLC

                     Plaintiff,                JUDGMENT IN A CIVIL CASE

  vs.

DANIEL SEGOVIA, GARRETT
KENT, BEAU BATEZAR, JARED
PILOLA, JOSH DAHR, DANIEL
WILLIAMSON, NICHALAS
GRAVELEY,

                     Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED Pursuant to Order (Doc. 23), Judgment
 is entered in favor of Defendants.

        Dated this 24th day of October 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ H. Gauthier
                                  H. Gauthier, Deputy Clerk
